ACCEPTED
                                                                                          04-15-00122-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    11/4/2015 10:38:09 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                 NO. 04-15-00122-CR

CARLOS BERNARD SMITH                     §         IN THE FOURTH DISTRICT
                                                                    FILED IN
                                                                 4th COURT OF APPEALS
                                         §                        SAN ANTONIO, TEXAS
                                         §                       11/04/15 10:38:09 AM
      VS.                                §         COURT OF   APPEALS
                                                                   KEITH E. HOTTLE
                                         §                               Clerk
                                         §
STATE OF TEXAS                           §         SAN ANTONIO, TEXAS


           MOTION FOR LEAVE TO FILE LATE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE FOURT COURT OF APPEALS:


      NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this Motion asking that

the Court grant leave for the State to file a late brief.

       Appellant was found guilty by a jury of murder and sentenced to 40 years

on February 13, 2015.       The notice of appeal was timely filed on February 24,

2015. The reporter’s record was filed on March 16, 2015 and the clerk’s record

was filed on June 15, 2015. Appellant filed his brief on July 14, 2015. The State

filed its brief late on November 4, 2015.

      On October 26, 2015, the Court granted the State’s third motion for

extension of time to file the State’s brief, giving the State until October 29, 2015 to

file its brief. Unfortunately, counsel for the State made an improper assumption

that the Court granted a 30 day extension. As a result of this mistake, counsel



                                          1 of 3
focused on a brief in Joshua Bradley v. State, 13-15-00153-CR , that was due in

the Thirteenth Court of Appeals on November 2, 2015, instead of finishing the

brief in the instant case. As an officer of the court, counsel for the State assures the

Court that this was not a conscious, purposeful disregard of the Court’s order.

Counsel apologizes sincerely for this mistake and asks the Court to please accept

the State’s late brief.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays

that the Court grant leave for the State to file its late brief and that the Court

considers the State’s brief on review.

                                                  Respectfully submitted,

                                                  Nicholas “Nico” LaHood
                                                  Criminal District Attorney
                                                  Bexar County, Texas

                                                  /s/ Lauren A. Scott

                                                  Lauren A. Scott
                                                  State Bar No. 24066843
                                                  Assistant Criminal District Attorney
                                                  101 W. Nueva Street
                                                  San Antonio, Texas 78205-3030
                                                  Phone: (210) 335-2885
                                                  Email: lscott@bexar.org




                                         2 of 3
                        CERTIFICATE OF SERVICE

      I, Lauren A. Scott, Assistant District Attorney, Bexar County, Texas, certify

that a copy of the foregoing motion was delivered by e-file e-service to James

Oltersdorf, attorney for appellant, on November 4, 2015.

                                               _/s/ Lauren A. Scott

                                               Lauren A. Scott
                                               State Bar No. 24066843
                                               Assistant Criminal District Attorney
                                               101 W. Nueva Street
                                               San Antonio, Texas 78205-3030
                                               Phone: (210) 335-2885
                                               Email: lscott@bexar.org




                                      3 of 3